Citation Nr: 1455281	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  11-32 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to special monthly compensation (SMC) by reason of being housebound as set forth in 38 U.S.C.A. § 1114(s).

4.  Entitlement to SMC based on a need for the regular aid and attendance of another person as set forth in U.S.C.A. § 1114(l).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to October 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2010 and June 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock Arkansas.  

In February 2013 the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  A transcript of the hearing is of record.

Because a claim for SMC is essentially a claim for an increase, and because increased rating claims do not require the submission of new and material evidence to open a such claims, no new and material evidence is necessary to reopen the SMC claim on appeal.  Therefore, the Board has characterized the claim as shown on the title page. 


FINDINGS OF FACT

1.  A November 1971 rating decision denied the Veteran's claim for entitlement to service connection for a back disability; notice of the determination and his appellate rights were provided, and a timely substantive appeal was not filed. 

2.  Evidence received subsequent to the November 1971 rating decision is new and material, and it raises a reasonable possibility of substantiating the claim for service connection for a back disability.

3.  As of February 13, 2012 the Veteran's posttraumatic stress disorder (PTSD) is rated at 100 percent, and his remaining service-connected disabilities have a combined disability rating of at least 60 percent.

4.  The Veteran is not in need of care or assistance on a regular basis to assist him with feeding; dressing; bathing; and performing household chores.


CONCLUSIONS OF LAW

1.  The November 1971 rating decision denying service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. §§ 5103 , 5103A, 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2014).

3.  The criteria for special monthly compensation at the housebound rate have been met as of February 13, 2012.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§3.351, 3.350, 3.352 (2014).

4.  The criteria for special monthly compensation based on a need of aid and attendance of another person have not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§3.351, 3.350, 3.352 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Letters dated in November 2009, June 2010, July 2010, and May 2011 satisfied the duty to notify provisions.  The June 2010 letter provided proper notice under Kent v. Nicholson, 20 Vet. App. 1 (2006).  The June 2010, July 2010, and May 2011 letters included proper notice to the Veteran regarding the regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (ie., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

In the decision below, the Board has reopened the Veteran's claim for service connection for a back disability.  Therefore, regardless of whether the requirements have been met in this case with regard to the claim to reopen, no harm or prejudice to the appellant has resulted.  As such, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication of the claim to reopen.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Additionally in this decision, the Board grants entitlement to SMC at the housebound rate, which constitutes a complete grant of the claim.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this claim. 

Although the May 2011 letter, which contained the notice regarding disability ratings and effective dates, were sent after the initial unfavorable decision regarding SMC by the Agency of Original Jurisdiction (AOJ) in February 2010, following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the claim most recently in a December 2011 statement of the case.  As such, there was not prejudice to the Veteran concerning the timing of these notice elements.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect). 

VA examinations pertinent to the SMC claim were conducted in August 2013 and December 2009.  The Veteran has not argued, and the record does not reflect that these examinations or opinions were inadequate.  The Board finds that the examinations and opinions were adequate because they were based on an examination of the Veteran, to include discussion of his complaints and symptoms, and contained sufficient information to decide the claims.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the Board hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  During the Veteran's hearing, the undersigned and the Veteran's representative asked the Veteran questions to ascertain the extent of any problems and symptoms.  They also asked questions regarding current treatment and the Veteran's current living situation/needs.  The hearing focused on the elements necessary to substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Legal Analysis

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii)  does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In a June 1971 rating decision the RO denied the Veteran's claim of entitlement to service connection for a back disability and he submitted a timely notice of disagreement.  On August 8, 1971 a statement of the case was issued denying service connection for a back disability.  He did not file a timely substantive appeal.  However, in September 1971 the Veteran submitted a statement requesting reconsideration of his service connection claim for a back disability.  He submitted a private medical record and requested that the RO consider such additional new evidence.  In November 1971 the RO issued a rating decision considering the additional evidence submitted by the Veteran and denying the Veteran's claim of entitlement to service connection for a back disability.  After the Veteran was notified of the decision in November 1971, he did not submit any evidence addressing the basis of the denial of his service connection claim within one year of the November 1971 rating action, nor did he file a timely appeal to the November 1971 rating action.  Therefore, the November 1971 rating action is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Thereafter, in September 1973 the Veteran filed a new claim of entitlement to service connection for a back disability.  In an October 1973 letter the Veteran was informed that his claim for service connection for a back condition was previously considered and was denied because a back condition was not found on the last examination.  The Veteran was then informed that if he feels that his established service-connected disabilities have increased in severity he should submit evidence to this effect, such as a statement of a physician who has recently examined or treated him, which gives a complete report of examination and treatment.  It was also noted that the Veteran could get further information by calling a Veterans Benefits Counselor or American Cross Representative.  A rating decision was not associated with the October 1973 letter.  

The Board does not find that the October 1973 letter constituted a rating action adjudicating and denying the Veteran's claim of entitlement to service connection for a back disability.  Nothing in the letter reflects that the RO adjudicated the issue and it did not provide the Veteran his appellate rights in any form.  Therefore, the last final prior decision denying the Veteran's claim of entitlement to service connection for a back disability is the November 1971 rating action described above.

The November 1971 rating action denied the Veteran's claim because no back disability was found on current VA examination.  The evidence received subsequent to the November 1971 rating action includes VA treatment records and a VA examination report containing diagnoses of a back disability.  Namely, the April 2012 VA examination report reflects a diagnosis of lumbosacral strain, lumbar fusion, degenerative disc disease, and canal stenosis.  As the service connection claim was previously denied in November 1971 on the basis of no diagnosis, this evidence is new and material.  Therefore, new and material evidence has been received, and reopening of the claim of entitlement to service connection for a back disability is in order.

Special Monthly Compensation

The Veteran seeks entitlement to SMC based on a need for the regular aid and attendance of another person or by reason of being housebound.  At the hearing before the undersigned, the Veteran, through his representative, argued that as of February 13, 2012 the Veteran clearly met the criteria for the grant of SMC at the housebound rate as set forth in 38 U.S.C.A. § 1114(s)  

Special monthly compensation is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This second requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The Board notes that as of February 13, 2012, the Veteran was in receipt of a 100 percent rating for his service-connected PTSD.  He also had additional service-connected disabilities that were independently ratable at 60 percent and that were separate and distinct from the PTSD that was rated totally disabling.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC).  Notably, the Veteran's additional service-connected disabilities as of February 13, 2012 included diabetes mellitus, rated at 20 percent; urinary incontinence, rated at 20 percent; tension headaches, rated at 10 percent; left inguinal herniorrhaphy scar, rated at 10 percent; peripheral neuropathy of the left lower extremity, rated at 10 percent; and peripheral neuropathy of the right lower extremity, rated at 10 percent.  The combined evaluation of these additional disabilities exceeds 60 percent.  Therefore, SMC at the housebound rate as set forth in 38 U.S.C.A. § 1114(s) is granted as of February 13, 2012.

Special monthly compensation based on the need for regular aid and attendance is a greater benefit than special monthly compensation based on being housebound.  38 U.S.C.A. § 1114(l), (s).  Generally, with respect to claims of entitlement to special monthly compensation based on the need for the regular aid and attendance of another person, such claims will be granted when the Veteran, due to a service-connected disability, has the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

A Veteran being "bedridden" will be a proper basis for the determination. "Bedridden" is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made. The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

The evidence of record reflects that the Veteran ambulates with a cane and a knee brace in no apparent distress, and he is able to drive although he rarely does.  The August 2013 VA examiner specifically noted only left knee pain and use of a left knee brace when describing restrictions based upon the lower extremities.  The examiner also specifically noted no significant limitations pertaining to the upper extremities apart from the comment that the first three fingers of the left hand stay numb.  Moreover, it was noted that the Veteran wears glasses to read and see.  Therefore, there is no medical evidence supporting such anatomical loss or loss of use of both feet, one hand and one foot, or blindness in both eyes.

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to the following: inability of the veteran to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the veteran to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers inherent in his/her daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the veteran remain in bed.  It is not required that all of the disabling conditions listed above be found to exist before a favorable rating may be made.  The particular personal functions that a veteran is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

In this case, the evidence establishes that the Veteran can feed himself but not prepare his own meals.  He can bathe himself, but is unable to reach his feet or his back.  His wife helps him with his medication and he has a poor memory.  However, there is absolutely no evidence that he cannot attend to the wants of nature, dress or undress himself to keep himself ordinarily clean and presentable, or feed himself because of loss of coordination of upper extremities or through extreme weakness.  He does not frequently need adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid.  He also does not need care or assistance on a regular basis to protect himself from the hazards or dangers inherent in his daily environment.  The medical evidence does not suggest this, nor has the Veteran testified this to be so.

Importantly, the February 2012 VA examination report reflects that the Veteran has not had progressive loss of strength attributable to his diabetes mellitus.  He also has not been required to have his activities regulated as part of his diabetes mellitus management.  The February 2012 VA peripheral nerves examiner indicated specifically that the peripheral neuropathy of the lower extremities was only mild.  Examination of the upper and lower extremities revealed normal strength for all muscles tested (elbow flexion and extension, wrist flexion and extension, grip, pinch, knee extension and flexion, and ankle plantar flexion and dorsiflexion).  It was noted that there was no muscle atrophy.  The December 2009 SMC examination reflects that there is no need for aid and attendance based upon the Veteran's tension headaches and left inguinal herniorrhaphy scar.  

As such, special monthly compensation based on regular need for aid and attendance is denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened.

Entitlement to SMC at the housebound rate as set forth in 38 U.S.C.A. § 1114(s) is granted, subject to the criteria governing the payment of monetary benefits.

Entitlement to SMC at the aid and attendance rate as set forth in U.S.C.A. § 1114(l) is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he is entitled to service connection for a back disability because it began in service when he jumped from a helicopter.  A review of the service treatment records confirms that the Veteran complained of back pain in February 1969 (the service treatment record contains handwriting which makes it unclear whether it is February 1968 or February 1969; however, because the subsequent entry is dated in March 1969, the Board will assume the February notation was also in 1969).  The impression was possible muscle sprain.  He was placed on light duty with no heavy lifting for three days.  On March 4, 1969 the Veteran complained of vague low back pain.  Examination revealed full range of motion with slight muscle spasm over L3-S1.  There was tenderness to firm palpation of the left paraspinous muscles.  Straight let raises were negative.  X-rays were within normal limits.  The impression was low and thoracic back pain, etiology undetermined and mild muscle spasm of the left paravertebral group.  Medication was prescribed and the Veteran was instructed to perform no heavy lifting for five days.  The October 1969 separation examination report reflects normal examination of the spine and no related complaints or findings.  

A May 1971 X-ray of the lumbosacral spine reflects no bony pathological changes.  

A May 1971 VA examination report reflects that the Veteran reported that in 1968 he jumped from a helicopter 20 feet up, and landed on his feet.  He said he had immediate lumbar pain, not particularly localized to any level or segment of the lumbar spine.  He continued active duty and was seen for the pain.  He indicated that the pain became better and he finished his active duty, but he has continued to have episodes of mild lumbar pain extending from the top of the sacrum to the mid-lumbar area.  It usually occurs with repeated bending or heavy lifting, or prolonged riding in a car/sitting.  Coughing and sneezing do not aggravate the pain.  On physical examination there was full, painless motion in the lumbar spine, with no muscle spasm.  Straight leg raising was negative bilateral.  X-rays of the lumbar spine were noted to be normal.  The diagnosis was "[n]o objective evidence of organic disease found in the lumbar spine."  

An August 1971 letter from a private physician, Dr. Grimes, notes that the Veteran jumped/was pushed out of a helicopter about 10 or 15 feet above ground.  He stated that he had back pain immediately after the fall and went to the infirmary.  He currently has pain in his back when sitting for 30 minutes or more.  He has no physical therapy or a back brace.  He denied any difficulty with his back prior to the fall out of the helicopter.  Examination revealed full range of motion.  X-ray revealed some narrowing of L4-5 and L5-S1, with an increased pelvic tilt, which would tend to give an increased amount of stress at the lower part of the lumbar spine leading to possible early degenerative disc disease of the lumbar spine.  No operative intervention was recommended.  Dr. Grimes indicated that the Veteran has difficulty with his lower back but not to a major degree.  

An October 1971 VA treatment record reflects that the Veteran continued to have low back pain in the mid-lumbar area since service.  Examination revealed exaggerated lumbar lordotic curve.  No muscle spasm was demonstrated and range of motion was normal.  The diagnosis was structural exaggerated lumbar lordotic curve; no evidence of degenerative joint changes or herniated nucleus pulposus.  

A November 1971 VA examination report notes that the Veteran gave a history of an injury to his low back in August 1968 from jumping out of a helicopter.  He reported current muscle spasms.  Examination revealed increase in lumbar lordosis.  There was no muscle spasm.  There was normal range of motion.   X-rays were essentially normal with mild to moderate increase in the lumbar lordosis.  The diagnosis was probable structural increase in the lumbar lordosis; no evidence of neurological deficit and no evidence of degenerative joint disease.

A March 1986 VA examination report reflects that the Veteran last worked in 1982 as a railroad track repairman.  He reportedly worked there from 1977 to 1982 and he was fired because he got hurt on the job.  

A January 1988 VA examination report reflects that the Veteran worked at night waxing and stripping floors.  

An August 1989 VA examination report reflects that the Veteran had a "back injury with disk fusion sometime in the past."

A December 1992 VA examination report reflects that the Veteran had decreased mobility in the back.  A history of spinal fusion was noted.

A February 2009 VA treatment record reflects that the Veteran had a history of back surgery in 1979 due to a back injury not related to his military service.

A November 2010 VA treatment record reflects the Veteran's complaints of back pain due to coughing spells.

A January 2011 VA treatment record reflects that an MRI revealed a diagnosis of congenital acquired spondylosis in the lumbar spine as described above, more prominent from L3 through L5; post-surgical changes L5-S1 on the left side.

An April 2012 VA examination report states that the Veteran's current back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that left sided spasm in the lumbar area with no trauma and normal X-ray would not lead to multilevel degenerative disc disease with canal stenosis and surgical fusion, as the service injury was a "mild" spasm.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the April 2012 VA medical opinion is based upon an inaccurate factual premise in that it does not address any impact of the Veteran's jump from the helicopter as being an injury to the spine, it does not address the ongoing complaints the Veteran had in the years immediately following service, and it does address the X-ray findings in 1971 of narrowing disc space and increased lumbar lordosis (specifically Dr. Grimes' findings of narrowing of L4-5 and L5-S1, with an increased pelvic tilt, which Dr. Grimes opined would tend to give an increased amount of stress at the lower part of the lumbar spine leading to possible early degenerative disc disease of the lumbar spine.).  Finally, it does not address the Veteran's statements made at the hearing that he has essentially had ongoing back problems since service to the present, nor does it address any other VA medical evidence, including the November 2010 record reflecting the Veteran's statement that he had back surgery due to a back injury not related to service and the January 2011 MRI findings.  Therefore, a remand is required for a medical opinion based upon an accurate review of the Veteran's documented medical history and one that includes a complete rationale, based upon the Veteran's lay contentions and addressing the conflicting medical evidence of record, namely Dr. Grimes August 1971 opinion and the January 2011 MRI results.

With respect to the January 2011 MRI finding of congenital acquired spondylosis in the lumbar spine, the Board notes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9 (2014).  Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990).  VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited as 55 Fed. Reg. 45, 711 ) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995) & Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). 

However, service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the condition was incurred in or aggravated during service.  While a defect is a structural or inherent abnormality or condition that is more or less stationary in nature, a disease is defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPCGPREC 82-90, 56 Fed. Reg. 45,711 (1990). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111.  History provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995). 

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003. 

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands - that is, that the Veteran was in sound condition at entry to service as to the disability for which he seeks service connection - must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner v. Principi, 370 F.3d 1089, 1094, 1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). 

The Veteran claims that he is entitled to service connection for a low back disability because it was incurred during service as described above.  Because the case is already being remanded, the Veteran should also be provided with a proper notice letter, as he has not been provided with notice regarding congenital disorders, pre-existing disorders, and aggravation of pre-existing disorders.  Moreover, an appropriate medical opinion should be obtained on the matter.

The Veteran receives treatment for his back disability through VA.  The most recent VA treatment records in the claims file are dated in August 2012.  As such, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the February 2009 VA treatment record referred to above reflects the Veteran's own statement that he had back surgery in 1979 related to a non-military related back injury.  The VA treatment records, to include the April 2012 VA examination report, reflect that the Veteran underwent a lumbar fusion/laminectomy in the 1970s or 1980s.  The record does not contain any such surgery/treatment records.  As such, the Veteran should be requested to provide all information and evidence concerning this back surgery.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide all information and evidence regarding his back surgery from the 1970s or 1980s as well as the self-described (in the February 2009 VA treatment record) non-military related back injury leading to such surgery.  Request that he provide the names and addresses of any private treatment providers who have provided treatment or performed medical testing regarding his back disability, to specifically include the above referenced back surgery records from the 1970s or 1980s.  The Veteran should be specifically requested to provide authorization for VA to obtain any such treatment/surgery records.  The AOJ must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts with respect to this directive should be associated with the claims file.

The letter should also provide VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his claim for service connection for a back disability, which includes notice regarding congenital disorders, pre-existing disorders, and aggravation of pre-existing disorders.

2.  Obtain copies of all up-to-date VA treatment records dated from August 2012 to the present and associate them the with claims file.  

3.  Schedule the Veteran for a VA spine examination in order to determine the nature and etiology of any current back disability.  The examiner must review the claims file, to specifically include the service treatment records and post-service treatment records detailed below.  All indicated tests and studies should be performed.  

The examiner must list all current diagnoses of the spine.

Then, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any of the low back disabilities diagnosed on examination are congenital abnormalities.  If any such disability is diagnosed as being a congenital abnormality (such as the January 2011 MRI diagnosis of congenital acquired spondylosis in the lumbar spine as described above, more prominent from L3 through L5), the examiner should state whether such a condition is a defect or disease.  See VAOPGCPREC 82-90 (July 18, 1990) (stipulating that a congenital abnormality that is subject to improvement or deterioration is considered a disease.) 

b.  If the examiner identifies a congenital "defect," then the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that there is any superimposed disease or injury in connection with the congenital defect, and if so, the likelihood (less likely than not, at least as likely as not, more likely than not) that the identified superimposed disease or injury is related to the Veteran's active military service. 

c.  If the examiner finds a congenital "disease," then the examiner should offer an opinion as to the medical probabilities that any such disease was incurred in, or aggravated by (a permanent worsening of the underlying condition) the Veteran's active service. 

d. For any low back disability diagnosed on examination and determined by the examiner not to be a congenital abnormality, the examiner should determine whether this disability clearly and unmistakably existed prior to the Veteran's enlistment, and if so, the examiner should express an opinion as to whether the pre-existing back disability clearly and unmistakably underwent a permanent increase in severity during the Veteran's periods of active service. 

e. For any low back disability diagnosed on examination and determined by the examiner not to be a congenital abnormality and found not to have pre-existed service, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability/disabilities had its onset in service, or otherwise causally or etiologically related to the Veteran's military service, to include the in-service findings of low back pain in February and March 1969. 

The examiner must address the following service treatment records, VA treatment records/examinations, private medical evidence, and lay contentions:  February and March 1969 service treatment records showing complaints of back pain in service after jumping out of a helicopter and X-ray studies within normal limits; the August 1971 letter from a private physician, Dr. Grimes, reflecting then current back pain, and X-ray evidence of some narrowing of L4-5 and L5-S1, with an increased pelvic tilt, which Dr. Grimes felt would tend to give an increased amount of stress at the lower part of the lumbar spine leading to possible early degenerative disc disease of the lumbar spine; the October 1971 VA treatment record showing that the Veteran continued to have low back pain in the mid-lumbar area since service, examination revealed exaggerated lumbar lordotic curve and diagnosis was structural exaggerated lumbar lordotic curve, no evidence of degenerative joint changes or herniated nucleus pulposus; the November 1971 VA examination report showing that X-rays were essentially normal with mild to moderate increase in the lumbar lordosis and a diagnosis of probable structural increase in the lumbar lordosis; no evidence of neurological deficit and no evidence of degenerative joint disease; the February 2009 VA treatment record reflecting that the Veteran had a history of back surgery in 1979 due to a back injury not related to his military service; the January 2011 VA MRI showing a diagnosis of congenital acquired spondylosis in the lumbar spine as described above, more prominent from L3 through L5; post-surgical changes L5-S1 on the left side; and the Veteran's lay contentions that he has had ongoing back pain since service.  

The examiner should also address any pertinent medical evidence added to the record as a consequence of this remand.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  A copy of the notification letter advising the Veteran of the time, date, and location of the scheduled VA examination must be included in the claims folder and it must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


